                                                        Case 3:19-cv-00602-LRH-WGC Document 38 Filed 03/12/20 Page 1 of 2



                                                        Mark R. Thierman, Nev. Bar No. 8285
                                                    1   mark@thiermanbuck.com
                                                        Joshua D. Buck, Nev. Bar No. 12187
                                                    2   josh@thiermabuck.com
                                                        Leah L. Jones
                                                    3   leah@thiermanbuck.com
                                                        THIERMAN BUCK LLP
                                                    4   7287 Lakeside Drive
                                                        Reno, Nevada 89511
                                                    5   Tel. (775) 284-1500
                                                        Fax. (775) 703-5027
                                                    6
                                                        Attorneys for Defendants
                                                    7
                                                    8                               UNITED STATES DISTRICT COURT
                                                    9                                    DISTRICT OF NEVADA
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                        MARLONESHA BECKER, on behalf of                  Case No.: 3:19-cv-00602-LRH-WGC
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                        herself and all others similarly situated,
              THIERMAN BUCK LLP




                                                   12                                                    DEFENDANTS’ SUPPLEMENTAL
                 7287 Lakeside Drive




                                                                Plaintiff,                               REPLY TO PLAINTIFF’S OPPOSITION
                   Reno, NV 89511




                                                   13                                                    TO MOTION TO STRIKE BROOKLYN
                                                               v.                                        DEVENPORT
                                                   14
                                                   15   KAMY KESHMIRI, an individual; JAMY
                                                        KESHMIRI, an individual; FANTASY
                                                   16   GIRLS, LLC. A Nevada limited Liability
                                                   17   corporation, DOE MANAGERS 1-3; and
                                                        DOES 4-100, inclusive,
                                                   18
                                                               Defendants.
                                                   19
                                                   20
                                                        I.     ARGUMENT
                                                   21
                                                               Defendants’ filed their Reply to Plaintiff’s Opposition To Motion to Strike Discipulo and
                                                   22
                                                        Devenport on March 12, 2020. See ECF No. 37. After Defendants made a renewed search for
                                                   23
                                                        documents related to Ms. Brooklyn Devenport under the correct spelling of Ms. Devenport’s
                                                   24
                                                        name, Defendants located and now submit the signed Arbitration Agreement of Brooklyn
                                                   25
                                                        Devenport as a supplement to Defendants’ Reply. Attached hereto as Exhibit A is a true and
                                                   26
                                                   27
                                                   28

                                                                                                      -1-
                                                                                       DEFENDANTS’ SUPPLEMENT REPLY TO
                                                                             PLAINTIFF’S OPPOSITION TO MOTION TO STRIKE DEVENPORT
                                                        Case 3:19-cv-00602-LRH-WGC Document 38 Filed 03/12/20 Page 2 of 2




                                                    1   correct copy of the Devenport Arbitration Agreement, hereinafter “Devenport Agreement.” 1
                                                    2   Defendant now adopts the same arguments Defendants’ made in Defendants’ Motion to Dismiss
                                                    3   and/or Compel Individual Arbitration specific to Plaintiff Becker (ECF Nos. 12, 21, 22), Flynn
                                                    4   (ECF Nos. 30, 33, 34) as well as Discipulo (ECF Nos. 35, 36, 37).2
                                                    5   DATED: March 12, 2020.                              Respectfully Submitted,
                                                    6                                                       THIERMAN BUCK LLP
                                                                                                            /s/ Mark R. Thierman
                                                    7
                                                                                                            Mark R. Thierman
                                                    8                                                       Joshua D. Buck
                                                                                                            Leah L. Jones
                                                    9                                                       Attorneys for Defendants
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                        1
                                                          Ms. Devenport’s Agreement to Arbitrate was also witnessed by Sandra McCelland (ECF No.
                                                   26   35-1. A complete copy of the agreement provided to Ms. Devenport is attached thereto, albeit
                                                        with incorrect page numbering.
                                                   27   2
                                                          A search of both the “buy in” sheets as well as the house mom’s records confirms that Ms.
                                                   28   Devenport never preformed at the this location within three years from the filing of her consent
                                                        to suit in this case.
                                                                                                      -2-
                                                                                    DEFENDANTS’ SUPPLEMENT REPLY TO
                                                                          PLAINTIFF’S OPPOSITION TO MOTION TO STRIKE DEVENPORT
